DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The newly added limitation in claims 1, 10, 15, and 24 lacks support in the original disclosure. 
The noted claims have been amended by Applicant to include the following:
“wherein said spinal system excludes a fastener operable to prevent at least one of said first distraction rod and said second distraction rod from moving in translation and in rotation within said housing.”
However, the specification appears to only provide support for the following:
“Whichever rods is not distracted may be locked in place by the distraction fastener, or alternatively, may be left unlocked, in which case that rod is free to move in translation and in rotation.” (Page 3, lines 27-29.)
Therefore, the specification provides support for leaving the rod unlocked by the distraction fastener, but does not support excluding the distraction fastener.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 15-18, 24-27 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Luhmann (2015/0335358; of record) in view of Zucherman et al. (“Zucherman”; 2011/0307015; of record).
Regarding independent claim 1, Luhmann discloses a spinal system (e.g., Fig. 4), comprising:
a first distraction rod 30 (Fig. 4);
a housing 52; and
a second distraction rod 40, 
wherein each of said distraction rods is arranged to rotate within said housing (see, e.g., para. 0041),

wherein the device is attached to pedicle screws 12 (para. 0030 and Fig. 4).
It is noted that the system is capable of excluding the fasteners which are operable to prevent the rods from moving in translation or rotation (e.g., before assembly or before the fasteners are installed and tightened).
Luhmann does not disclose the distraction rods having connectors mounted at the end thereof mounted on polyaxial joints by a fastener such that when the fasteners are tightened against respective portions of the polyaxial joints the connectors are not free to move off the polyaxial joints and the polyaxial joints are free to operate polyaxially.
Zucherman also discloses a vertebral rod device comprising connectors (e.g., 420b; Fig. 4C) mounted on a polyaxial joint (e.g., 401b) and secured by a fastener (e.g., 440b; Fig. 4B) ona pedicle screw (para. 0131). The fastener does not inhibit polyaxial movement of the joint (see, e.g., paras. 0011 and 0083). The connectors mounted on polyaxial joints by the fastener allow a spine to be dynamically stabilized where necessary to conform to diverse patient anatomy and reduce stress on the anatomy (see, e.g., paras. 0010 and 0011).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the device of Luhmann with connectors at the end thereof mounted on polyaxial joints by a fastener such that when the fastener is tightened against respective portions of the polyaxial joints the connectors are not free to move off the polyaxial joints and the polyaxial joints are free to operate polyaxially, in view of 
Regarding independent claim 10, Luhmann discloses a spinal system (e.g., Fig. 4), comprising: 
a first distraction rod 30 (Fig. 4);
a housing 52; and
a second distraction rod 40, wherein each of said distraction rods is arranged to rotate
within said housing (see, e.g., para. 0041),
wherein each of said distraction rods is arranged to translate linearly within said housing
independently of rotating within said housing (see, e.g., para. 0037),
wherein the device is attached to pedicle screws 12 (para. 0030 and Fig. 4).
Luhmann does not disclose the distraction rods having connectors mounted at the end thereof mounted on polyaxial joints by a fastener such that when the fasteners are tightened against respective portions of the polyaxial joints the connectors are not free to move off the polyaxial joints and the polyaxial joints are free to operate polyaxially.
Zucherman also discloses a vertebral rod device comprising connectors (e.g., 420b; Fig. 4C) mounted on a polyaxial joint (e.g., 401b) and secured by a fastener (e.g., 440b; Fig. 4B) on a pedicle screw (para. 0131). The fastener does not inhibit polyaxial movement of the joint (see, e.g., paras. 0011 and 0083). The connectors mounted on polyaxial joints by the fastener allow a spine to be dynamically stabilized where necessary to conform to diverse patient anatomy and reduce stress on the anatomy (see, e.g., paras. 0010 and 0011).

Regarding independent claim 15, Luhmann discloses a spinal system (e.g., Fig. 4), comprising:
a first pedicle screw 12 (Fig. 4);
a first distraction rod 30 (Fig. 4);
a housing 52; and
a second distraction rod 40, wherein each of said distraction rods is arranged to rotate
within said housing (see, e.g., para. 0041),
wherein each of said distraction rods is arranged to translate linearly within said housing
independently of rotating within said housing (see, e.g., para. 0037),
wherein the device is attached to pedicle screws 12 (para. 0030 and Fig. 4).
Luhmann does not disclose the distraction rods having connectors mounted at the end thereof mounted on polyaxial joints by a fastener such that when the fasteners are tightened against respective portions of the polyaxial joints the connectors are not free to move off the polyaxial joints and the polyaxial joints are free to operate polyaxially. 
Lunmann also does not disclose the extender member and associated connecting element and fastener coupled to the extender member.
Zucherman also discloses a vertebral rod device comprising connectors (e.g., 420b; Fig. 4C) mounted on a polyaxial joint (e.g., 401b) and secured by a fastener (e.g., 440b; Fig. 4B) on a pedicle screw (para. 0131). The fastener does not inhibit polyaxial movement of the joint (see, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the device of Luhmann with connectors at the end thereof mounted on polyaxial joints by a fastener, and an extender member and associated connecting element and fastener, such that when the fastener is tightened against respective portions of the polyaxial joints the connectors are not free to move off the polyaxial joints and the polyaxial joints are free to operate polyaxially, in view of Zucherman, in order to allow the spine to be dynamically stabilized where necessary to conform to diverse patient anatomy and reduce stress on the anatomy.
It is noted that the system is capable of excluding the fasteners which are operable to prevent the rods from moving in translation or rotation (e.g., before assembly or before the fasteners are installed and tightened).

a first pedicle screw 12 (Fig. 4);
a first distraction rod 30 (Fig. 4);
a housing 52; and
a second distraction rod 40, wherein each of said distraction rods is arranged to rotate
within said housing (see, e.g., para. 0041),
wherein each of said distraction rods is arranged to translate linearly within said housing
independently of rotating within said housing (see, e.g., para. 0037),
wherein the device is attached to pedicle screws 12 (para. 0030 and Fig. 4).
Luhmann does not disclose the distraction rods having connectors mounted at the end thereof mounted on polyaxial joints by a fastener such that when the fasteners are tightened against respective portions of the polyaxial joints the connectors are not free to move off the polyaxial joints and the polyaxial joints are free to operate polyaxially. Lunmann also does not disclose the extender member and associated connecting element and fastener coupled to the extender member.
Zucherman also discloses a vertebral rod device comprising connectors (e.g., 420b; Fig. 4C) mounted on a polyaxial joint (e.g., 401b) and secured by a fastener (e.g., 440b; Fig. 4B) on a pedicle screw (para. 0131). The fastener does not inhibit polyaxial movement of the joint (see, e.g., paras. 0011 and 0083). An extender member (e.g., 410a, 420a) is coupled to a connecting element (e.g., 420b) which is coupled to a polyaxial joint (e.g., 401b) of a distraction rod (e.g., 410b) by an extender member fastener (e.g., 426b), wherein the extender member fastener is 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the device of Luhmann with connectors at the end thereof mounted on polyaxial joints by a fastener, and an extender member and associated connecting element and fastener, such that when the fastener is tightened against respective portions of the polyaxial joints the connectors are not free to move off the polyaxial joints and the polyaxial joints are free to operate polyaxially, in view of Zucherman, in order to allow the spine to be dynamically stabilized where necessary to conform to diverse patient anatomy and reduce stress on the anatomy.
It is noted that the system is capable of excluding the fasteners which are operable to prevent the rods from moving in translation or rotation (e.g., before assembly or before the fasteners are installed and tightened).
Regarding claims 16 and 25, the extender member is freely longitudinally alignable along a radius of a range of solid angles apexed at a second polyaxial joint, if desired (see, e.g., Fig. 4C of Zucherman, showing a second polyaxial joint 401b at which a radius of solid angles can be apexed to longitudinally align the extender member).

Regarding claims 33 and 35, the extender member is configured to receive a plurality of pedicle screws therethrough (e.g., through 401a and 401b of Fig. 4C of Zucherman).
Regarding claims 34 and 36, the extender member comprises an extender rod 410a (Fig. 4C of Zucherman).

Allowable Subject Matter
Claims 8, 13, 20 and 29 are allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed 10 January 2022 have been considered but they are not fully persuasive. 
Regarding Rejection No. 1 (as set forth by Applicant on pages 18-19 of Applicant’s Remarks; i.e., claims 1, 10, 15-18 and 24-27 rejected under 35 U.S.C. 103 as being unpatentable over Luhmann (2015/0335358; of record) in view of Zucherman et al. (“Zucherman”; 2011/0307015; of record)), it is noted that the new language lacks support in the original disclosure, as set forth above. Moreover, the cited art is capable of meeting the new limitations even if there were support. As described in the rejection, the system of Luhmann in view of 
Applicant’s amendment and arguments regarding Rejection No. 2 (the rejection of claims 8, 13, 20 and 29 under 35 U.S.C. 103 as being unpatentable over Luhmann (2015/0335358; cited by Applicant) in view of Zucherman et al. (“Zucherman”; 2011/0307015; of record), as applied above, and further in view of Kercher et al. (“Kercher”; 2009/0306717; of record)) is persuasive for the reasons advanced by Applicant (at pages 19-20 of Applicant’s Remarks). Accordingly, this rejection has been withdrawn

Conclusion
The prior art made of record on the attached Notice of References Cited and not relied upon is considered pertinent to applicant's disclosure as general background art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773